Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 1 of 12 PageID #: 120078




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


OTSUKA PHARMACEUTICAL CO., LTD.
AND H. LUNDBECK A/S,

                        Plaintiffs,                   Civil Action No. ________

         v.

MSN LABORATORIES PVT. LTD., MSN
PHARMACEUTICALS INC. AND MSN
LIFE SCIENCES PVT. LTD.,

                        Defendants.


                        COMPLAINT FOR PATENT INFRINGEMENT

         Otsuka Pharmaceutical Co., Ltd. (“Otsuka”) and H. Lundbeck A/S (“Lundbeck”)

(collectively, “Plaintiffs”), by way of Complaint against Defendants MSN Laboratories Private

Ltd. (“MSN Labs”), MSN Pharmaceuticals Inc. (“MSN Inc.”) and MSN Life Sciences Pvt. Ltd.

(“MSN Life”) (collectively, “MSN”), allege as follows:

                                      NATURE OF THE ACTION

         1.      This is a civil action for patent infringement of U.S. Reissue Patent No. RE48,059

(“the RE’059 patent”), arising under the United States patent laws, Title 35, United States Code,

§ 100 et. seq., including 35 U.S.C. §§ 271 and 281. This action relates to MSN’s filing of an

Abbreviated New Drug Application (“ANDA”) under Section 505(j) of the Federal Food, Drug

and Cosmetic Act, 21 U.S.C. § 355(j), seeking U.S. Food and Drug Administration (“FDA”)

approval to engage in the commercial manufacture, use or sale of generic pharmaceutical products

before the expiration of the RE’059 patent.




{01620724;v1 }                                   1
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 2 of 12 PageID #: 120079




                                          THE PARTIES

         2.      Otsuka is a corporation organized and existing under the laws of Japan with its

corporate headquarters at 2-9 Kanda Tsukasa-machi, Chiyoda-ku, Tokyo, 101-8535, Japan.

         3.      Lundbeck is a corporation organized and existing under the laws of Denmark, with

a place of business at Ottiliavej 9, DK-2500 Valby, Denmark. Otsuka has granted Lundbeck an

exclusive license to the RE’059 patent.

         4.      Otsuka and Lundbeck are engaged in the business of researching, developing and

bringing to market innovative pharmaceutical products.

         5.      Upon information and belief, MSN Labs is a corporation organized under the laws

of India and its principal place of business is located at MSN House, Plot No: C-24, Industrial

Estate, Sanathnagar, Hyderabad – 18 Telangana, India.

         6.      Upon information and belief, MSN Inc. is a corporation organized under the laws

of Delaware and its principal place of business is located at 20 Duke Road, Piscataway, NJ 08854.

Upon information and belief, MSN Inc. is a wholly owned subsidiary of MSN Labs.

http://msnpi.com/ (accessed Oct. 20, 2020).

         7.      Upon information and belief, MSN Life is a corporation organized under the laws

of India and its principal place of business is located at Sy No - 21/A & 21AA, Mambapur

(Village), Gummadidala (Mandal), Sangareddy (District) - 502313, Telangana, India. Upon

information and belief, MSN Life is a wholly owned subsidiary of MSN Labs.

                                 JURISDICTION AND VENUE

         8.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

         9.      This Court has personal jurisdiction over MSN Labs. Upon information and belief,

MSN Labs is in the business of manufacturing, marketing, importing and selling pharmaceutical




{01620724;v1 }                                   2
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 3 of 12 PageID #: 120080




drug products, including generic drug products. Upon information and belief, MSN Labs directly,

or indirectly, develops, manufactures, markets and sells generic drugs throughout the United States

and in this judicial district. Upon information and belief, MSN Labs purposefully has conducted

and continues to conduct business in this judicial district, and this judicial district is a likely

destination of MSN’s generic products.

         10.     Upon information and belief, MSN Labs admits it is “a research-based

pharmaceutical company” with “more than 40,000,000 customers across 65 countries globally,”

including the United States. http://www.msnlabs.com/who-we-are.html (accessed Oct. 20, 2020).

         11.     Upon information and belief, MSN Labs is engaged in the development and/or

manufacturing of MSN’s generic products. Upon information and belief, MSN Labs admits it has

“375 US … DMFs.” http://www.msnlabs.com/our-achievements.html (accessed Oct. 20, 2020).

Upon information and belief, MSN Labs admits one of its future objectives is to “actively file

DMFs & Dossiers/ANDAs.” http://msnlabs.com/our-future.html (accessed Oct. 23, 2019). Upon

information and belief, MSN Labs applied for one or more patent applications directed to the

preparation of brexpiprazole. See, e.g., International Publication No. WO 2018/087775 (titled

“Process for the preparation of 7-{4-[4-(1-benzothiophen-4-ya)piprazin-1-yl]butoxy}quinoline-

2(1H)-one,” and designating the United States for the national phase) and U.S. Publication No.

2019/0359606 (titled “Process for the preparation of 7-{4-[4-(1-benzothiophen-4-ya)piprazin-1-

yl]butoxy}quinoline-2(1H)-one”).

         12.     This Court has personal jurisdiction over MSN Inc. Upon information and belief,

MSN Inc. is in the business of manufacturing, marketing, importing and selling pharmaceutical

drug products, including generic drug products. Upon information and belief, MSN Inc. directly,

or indirectly, develops, manufactures, markets and sells generic drugs throughout the United States




{01620724;v1 }                                  3
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 4 of 12 PageID #: 120081




and in this judicial district. Upon information and belief, MSN Inc. purposefully has conducted

and continues to conduct business in this judicial district, and this judicial district is a likely

destination of MSN’s generic products.

         13.     Upon information and belief, MSN Inc. is the U.S. agent for MSN Labs. Upon

information and belief, MSN Inc. admits it “is a state-of-the-art finished dosage manufacturing

facility” and “is replete with Corporate Offices, Research and Development area, Laboratories,

and Manufacturing Units.” http://msnpi.com/ (accessed Oct. 20, 2020).

         14.     This Court has personal jurisdiction over MSN Life. Upon information and belief,

MSN Life is in the business of manufacturing, marketing, importing and selling pharmaceutical

drug products, including generic drug products. Upon information and belief, MSN Life directly,

or indirectly, develops, manufactures, markets and sells generic drugs throughout the United States

and in this judicial district. Upon information and belief, MSN Life purposefully has conducted

and continues to conduct business in this judicial district, and this judicial district is a likely

destination of MSN’s generic products.

         15.     Upon information and belief, MSN Life “is a research-based pharmaceutical

company,” has “an integrated R&D Center for Contract Research And Manufacturing Services”

and “serves clients worldwide.”       https://www.bloomberg.com/profile/company/1603294D:IN

(MSN Life Bloomberg Profile, accessed Oct. 20, 2020).

         16.     Upon information and belief, MSN Life is the holder of FDA Drug Master File

No. 32142 for brexpiprazole.

         17.     Upon information and belief, MSN Labs, MSN Inc. and MSN Life hold themselves

out as a unitary entity and operate as a single integrated business with respect to the regulatory

approval, manufacturing, marketing, sale and distribution of generic pharmaceutical products




{01620724;v1 }                                   4
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 5 of 12 PageID #: 120082




throughout the United States, including in this judicial district.

         18.     Upon information and belief, MSN Labs admits it is vertically integrated.

http://msnlabs.com/news.html          (accessed       Oct.       22,      2019);       see       also

http://www.msnlabs.com/api.html (accessed Oct. 20, 2020). Upon information and belief, MSN

Labs admits that its portfolio includes 100 ANDAs and alleges that “[t]oday, [it is] #1 in the world

in active US DMF filings.” http://www.msnlabs.com/api.html (accessed Oct. 20, 2020).

         19.     Upon information and belief, MSN Inc. admits it “is a fully owned subsidiary of

the MSN group of companies” and “develops and manufacture [sic] products for MSN group as

well as specialized [sic] in contract development and manufacturing of high-quality generic

pharmaceutical products.” http://msnpi.com/ (accessed Oct. 20, 2020). Upon information and

belief, MSN Inc. further admits it offers “[m]anufacturing services of complex pharmaceutical

products with backward integrated APIs to global markets.” Id. Upon information and belief,

MSN Labs admits MSN Inc. is a US Office and part of the “MSN group of companies.” Id.;

http://msnlabs.com/contact.html (accessed Oct. 20, 2020).

         20.     Upon information and belief, MSN Labs admits MSN Life is one of its API

Facilities and part of the “MSN Group of Companies.”          http://www.msnlabs.com/contact.html

(accessed Oct. 18, 2019); see also http://msnlabs.com/contact.html (accessed Oct. 20, 2020).

         21.     MSN’s ANDA filing regarding the RE’059 patent relates to this litigation and is

substantially connected with this judicial district because it reliably and non-speculatively predicts

MSN’s intent to market and sell MSN’s generic products in this judicial district.

         22.     MSN has taken the significant step of applying to the FDA for approval to engage

in future activities—including the marketing of its generic drugs—which, upon information and

belief, will be purposefully directed at the District of Delaware and elsewhere throughout the




{01620724;v1 }                                    5
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 6 of 12 PageID #: 120083




United States. Upon information and belief, MSN intends to direct sales of its generic drugs in

this judicial district, among other places, once MSN receives the requested FDA approval to

market its generic products. Upon information and belief, MSN will engage in marketing of its

proposed generic products in Delaware upon approval of its ANDA.

         23.     Upon information and belief, MSN has thus been, and continues to be, the prime

actor in the drafting, submission, approval and maintenance of ANDA No. 213740.

         24.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1400(b),

because MSN Labs and MSN Life are incorporated in India and may be sued in any judicial

district.

         25.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1400(b),

because MSN Inc. is incorporated in the state of Delaware.

                                  FACTUAL BACKGROUND

                                            The NDA

         26.     Otsuka is the holder of New Drug Application (“NDA”) No. 205422 for

REXULTI® (brexpiprazole) Tablets in 0.25, 0.5, 1, 2, 3 and 4 mg dosage forms (“REXULTI®

Tablets”).

         27.     The FDA approved NDA No. 205422 on July 10, 2015.

         28.     REXULTI® Tablets are prescription drugs approved for the adjunctive treatment of

major depressive disorder and the treatment of schizophrenia.        Brexpiprazole is the active

ingredient in REXULTI® Tablets.




{01620724;v1 }                                   6
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 7 of 12 PageID #: 120084




                                         The Patent In Suit

         29.     The United States Patent and Trademark Office (“the PTO”) issued U.S. Patent No.

7,888,362 (“the ’362 patent”) on February 15, 2011, entitled “Piperazine-Substituted

Benzothiophenes for Treatment of Mental Disorders.”

         30.     The PTO reissued the ’362 patent as the RE’059 patent on June 23, 2020. A true

and correct copy of the RE’059 patent is attached as Exhibit A.

         31.     As the reissue of the ’362 patent, Otsuka is the owner of the RE’059 patent through

assignment as recorded by the PTO for the ’362 patent at Reel 048501, Frame 0122; Reel 021939,

Frame 0746 and Reel 048501, Frame 0166.

         32.     Pursuant to 35 U.S.C. § 251, the RE’059 patent issued for the unexpired term of

the ’362 patent, which would have expired on April 12, 2026, by virtue of a terminal disclaimer

filed in the PTO that disclaimed 317 days of patent term adjustment granted to the ’362 patent

under 35 U.S.C. § 154(b). A true and correct copy of the terminal disclaimer is attached as

Exhibit B.

         33.     Otsuka filed a Submission Pursuant to 37 C.F.R. § 1.765 for Patent Term Extension

Application Under 35 U.S.C. § 156 and Response to Notice of Final Determination, requesting an

extension under 35 U.S.C. § 156(c) of 986 days for the ’362 patent. After the RE’059 patent

issued, Otsuka filed a Petition Under 37 C.F.R. § 1.182 to Move Patent Term Extension

Application from U.S. Patent No. 7,888,362 to RE 48,059, which was granted on October 6, 2020.

Accordingly, the RE’059 patent will expire on December 23, 2028, based on the 986 days of Patent

Term Extension under 35 U.S.C. § 156(c).




{01620724;v1 }                                    7
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 8 of 12 PageID #: 120085




         34.     The RE’059 patent is listed in Approved Drug Products With Therapeutic

Equivalence Evaluations (“the Orange Book”) in connection with NDA No. 205422 for

REXULTI® (brexpiprazole) Tablets.

                                            The ANDA

         35.     Upon information and belief, MSN filed ANDA No. 213740 with the FDA under

21 U.S.C. § 355(j) seeking FDA approval to engage in the commercial manufacture, use or sale in

the United States of brexpiprazole tablets, 0.25, 0.5, 1, 2, 3 and 4 mg (“MSN’s generic products”),

which are generic versions of Otsuka’s REXULTI® (brexpiprazole) Tablets.

         36.     Otsuka received a letter sent by MSN, dated September 12, 2019, purporting to be

a “Notice of Paragraph IV Certification” for ANDA No. 213740 (“MSN’s September 12, 2019,

First Notice Letter”) pursuant to § 505(j)(2)(B)(i)-(iv) of the Federal Food, Drug and Cosmetic

Act, 21 U.S.C. § 355(j)(2)B)(i)-(iv) and 21 C.F.R. § 314.95. MSN’s September 12, 2019, First

Notice Letter notified Otsuka that MSN had filed ANDA No. 213740, seeking approval to engage

in the commercial manufacture, use or sale of MSN’s generic products before the expiration of the

’362 patent and U.S. Patent Nos. 8,349,840 (“the ’840 patent”), 8,618,109 (“the ’109 patent”),

9,839,637 (“the ’637 patent”) and 10,307,419 (“the ’419 patent”).

         37.     In response to MSN’s September 12, 2019, First Notice Letter, Plaintiffs previously

filed a separate action in this Court against MSN for patent infringement, which included counts

of infringement of the ’362, ’840, ’109, ’637 and ’419 patents. See Otsuka Pharmaceutical Co.,

Ltd., et al. v. MSN Laboratories Pvt. Ltd., et al., C.A. No. 19-cv-2009-LPS.

         38.     On June 23, 2020, the PTO reissued the RE’059 patent as a reissue of the ’362

patent. Plaintiffs timely notified the FDA and the RE’059 patent was listed in the Orange Book

for REXULTI®.




{01620724;v1 }                                    8
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 9 of 12 PageID #: 120086




         39.     Upon information and belief, ANDA No. 213740 contains a certification pursuant

to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“paragraph IV certification”), alleging that the claims of the

RE’059 patent are invalid, unenforceable, and/or would not be infringed by MSN’s generic

products.

         40.     Otsuka received a second notice letter sent by MSN, dated September 9, 2020,

purporting to be a “Notice of Certification” for ANDA No. 213740 (“MSN’s September 9, 2020,

Second Notice Letter”) pursuant to 21 U.S.C. § 355(j)(2)(B) of the Federal Food, Drug & Cosmetic

Act and 21 C.F.R. § 314.95. MSN’s September 9, 2020, Second Notice Letter notified Otsuka

that MSN had filed ANDA No. 213740, seeking approval to engage in the commercial

manufacture, use, sale, offer for sale and/or importation in the United States of MSN’s generic

products before the expiration of the RE’059 patent.

         41.     Plaintiffs commenced this action within 45 days of receiving MSN’s September 9,

2020, Second Notice Letter.

                                              COUNT I

                         (INFRINGEMENT OF THE RE’059 PATENT)

         42.     Plaintiffs reallege, and incorporate fully herein, each preceding paragraph.

         43.     Upon information and belief, MSN filed ANDA No. 213740 seeking approval to

manufacture, use, import, offer to sell and/or sell MSN’s generic products in the United States

before the expiration of the RE’059 patent.

         44.     Upon information and belief, MSN filed with the FDA, pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) and 21 C.F.R. § 314.94(a)(12)(i)(A)(4), a certification alleging that the

claims of the RE’059 patent are invalid, unenforceable and/or not infringed.




{01620724;v1 }                                    9
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 10 of 12 PageID #: 120087




         45.     Upon information and belief, in its ANDA No. 213740, MSN has represented to

the FDA that MSN’s generic products are pharmaceutically and therapeutically equivalent to

Otsuka’s REXULTI® Tablets.

         46.     MSN has actual knowledge of Otsuka’s RE’059 patent, as evidenced by MSN’s

September 9, 2020, Second Notice Letter.

         47.     Upon information and belief, under 35 U.S.C. § 271(e)(2)(A), MSN has infringed

one or more claims of the RE’059 patent by submitting, or causing to be submitted, to the FDA

ANDA No. 213740, seeking approval to commercially manufacture, use, import, offer to sell or

sell MSN’s generic products before the expiration date of the RE’059 patent.

         48.     Upon information and belief, if ANDA No. 213740 is approved, MSN intends to

and will offer to sell, sell and/or import in the United States MSN’s generic products.

         49.     Upon information and belief, if ANDA No. 213740 is approved, MSN will infringe

one or more claims of the RE’059 patent under § 271(a), either literally or under the doctrine of

equivalents, by making, using, offering to sell, selling and/or importing MSN’s generic products,

and/or by actively inducing infringement by others under § 271(b) and/or contributing to

infringement under § 271(c), unless this Court orders that the effective date of any FDA approval

of ANDA No. 213740 shall be no earlier than the expiration of the RE’059 patent and any

additional periods of exclusivity.

         50.     Upon information and belief, MSN’s actions relating to MSN’s ANDA No. 213740

complained of herein were done by and for the benefit of MSN.

         51.     Plaintiffs will be irreparably harmed by MSN’s infringing activities unless this

Court enjoins those activities.

         52.     Plaintiffs do not have an adequate remedy at law.




{01620724;v1 }                                   10
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 11 of 12 PageID #: 120088




                                    REQUEST FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request the following relief:

         A.      The entry of judgment under 35 U.S.C. § 271(e)(2)(A) that MSN has infringed at

least one claim of the RE’059 patent through MSN’s submission of ANDA No. 213740 to the

FDA seeking approval to manufacture, use, import, offer to sell and/or sell MSN’s generic

products in the United States before the expiration of the RE’059 patent;

         B.      The entry of judgment under 35 U.S.C. § 271(a), (b) and/or (c) that MSN’s making,

using, offering to sell, selling or importing of MSN’s generic products before the expiration of the

RE’059 patent will infringe, actively induce infringement and/or contribute to the infringement of

the RE’059 patent under 35 U.S.C. § 271(a), (b) and/or (c);

         C.      The issuance of an order that the effective date of any FDA approval of MSN’s

generic products shall be no earlier than the expiration date of the RE’059 patent and any additional

periods of exclusivity, in accordance with 35 U.S.C. § 271(e)(4)(A);

         D.      The entry of a preliminary and/or permanent injunction, enjoining MSN and all

persons acting in concert with MSN from commercially manufacturing, using, offering for sale or

selling MSN’s generic products within the United States, or importing MSN’s generic products

into the United States, until the expiration of the RE’059 patent, in accordance with 35 U.S.C.

§§ 271(e)(4)(B) and 283;

         E.      The entry of a preliminary and/or permanent injunction, enjoining MSN and all

persons acting in concert with MSN from seeking, obtaining or maintaining approval of the ANDA

until the expiration of the RE’059 patent, in accordance with 35 U.S.C. §§ 271(e)(4)(B) and 283;




{01620724;v1 }                                   11
Case 1:99-mc-09999 Document 1186 Filed 10/23/20 Page 12 of 12 PageID #: 120089




         F.      The issuance of a declaration that this is an exceptional case and an award to

Plaintiffs of their costs, expenses and disbursements in this action, including reasonable attorney

fees, pursuant to 35 U.S.C. §§ 285 and 271(e)(4);

         G.      An award to Plaintiffs of any further appropriate relief under 35 U.S.C. § 271(e)(4);

and

         H.      An award to Plaintiffs of any further and additional relief that this Court deems just

and proper.



                                                     ASHBY & GEDDES

                                                     /s/ Steven J. Balick

                                                     Steven J. Balick (#2114)
                                                     Andrew C. Mayo (#5207)
 Of Counsel:                                         500 Delaware Avenue, 8th Floor
                                                     P.O. Box 1150
 James B. Monroe                                     Wilmington, Delaware 19899
 Denise Main                                         (302) 654-1888
 Erin M. Sommers                                     sbalick@ashbygeddes.com
 C. Collette Corser                                  amayo@ashbygeddes.com
 Tyler B. Latcham
 FINNEGAN, HENDERSON, FARABOW,                       Attorneys for Plaintiffs Otsuka
 GARRETT & DUNNER, LLP                               Pharmaceutical Co., Ltd. and H. Lundbeck
 901 New York Avenue, NW                             A/S
 Washington, DC 20001-4431
 (202) 408-4000

 Dated: October 23, 2020




{01620724;v1 }                                    12
